Citation Nr: 1813861	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin rash on the right arm.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in a November 2015 statement, the Veteran clarified his claim.  He stated that there was no rash on his right arm but instead a knot under his skin.  In a June 2016 deferred rating decision, the RO found that it appeared the Veteran was making a new claim for a knot on the right arm with circulation problems and resulting pacemaker implantation, and would need to file the appropriate paperwork to proceed with this claim.  As there was no withdrawal noted regarding the Veteran's claim for a skin rash on the right arm, the RO continued to process this claim and issued a statement of the case in June 2016, and the Veteran perfected the appeal with the submission of a VA Form 9 in July 2016.  The appeal is now properly before the Board, and the Board notes that the RO will continue to adjudicate the newly raised claim of a knot on the right arm.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The most probative competent and credible evidence weighs against a conclusion that the Veteran's skin rash on the right arm is etiologically related to service.


CONCLUSION OF LAW

The criteria for a skin rash on the right arm are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

Initially, the Board notes that the Veteran was not afforded a VA examination for his claim.  However, as the record does not reflect any credible or competent evidence of a current skin rash on the right arm that may be related to service, a VA examination to address this claim is not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159 (c) (4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.	Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has a skin rash on his right arm due to service.

Service treatment records are silent for any complaints, treatments or diagnosis of a rash or skin condition.

VA treatment records are silent for any complaints, treatment, or diagnosis of a rash or skin condition.

A January 2016 private treatment record noted that the Veteran had a tinea rash on his right arm surrounding a knot in his right antecubital fossa where the Veteran reportedly had his blood drawn two years prior.  The Veteran stated that he had the rash for the past 3 to 4 months.

Overall, the evidence of record does not show that the Veteran's skin rash on the right arm is related to service.

While the Veteran believes his skin rash on the right arm is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of a skin rash is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of record, and notes that there is no evidence showing any relationship between the Veteran's skin rash, reported over 50 years following separation from service, and service.  Id.  

In summary, a skin rash on the right arm was not shown for many years after service, and the most probative evidence is against a finding that the Veteran's skin rash condition is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for skin rash on the right arm is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a skin rash on the right arm is denied.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


